Title: To George Washington from James Bowdoin, 14 May 1787
From: Bowdoin, James
To: Washington, George



Sir
Boston May 14. 1787

It must give the highest satisfaction to every friend of the Union, that the same Gentleman, who bore so distinguished, so capital a part, in emancipating the United States, is appointed a Delegate in the intended Convention, for perfecting their federal government. It is with great earnestness hoped, that the plan of Confederation, to which that respectable body may agree, will be well formed for efficient government; and that it will be so far unobjectionable, as to be approved by Congress, and adopted by the several States. The Union may then answer the purpose of its institution, not only in regard to the internal government, and mutual interests of the States themselves; but also in regard to foreign nations. Among the latter the Union might then again appear in a reputable light; and be of importance

enough to secure to itself such commercial advantages, as the situation and products of the several united States do entitle it to expect.
Major Erving, a Brother of Mrs Bowdoin, will have the pleasure of delivering you this letter. He was formerly an officer in the british army; and has seen a great deal of service. He was particularly at the reduction of the Havannah, Louisburg, Quebec &c. &c, and distinguished himself in all those Campaigns: but quitted the service some years before the british ministry invaded their then colonies.
I have the pleasure to assure you, he has always been a firm and zealous friend to the rights and liberties of America; and in that character, a character always acceptable to General Washington, I beg leave to introduce him to your Excellency. I have the honour to be with the most perfect regard, Dear Sir, yr Excellency’s most obedt & very hble Servt.
